Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the webpage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “A webpage” is recited in claim 14, however claim 15 is dependent upon claim 13 and claim 12 which do not recite “a webpage”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0150400 (“Cha et al.”) in view of U.S. Publication No. 2016/0127132 (“Lee et al.”).

Regarding claim 1, Cha et al. discloses an electronic device (fig. 1, second electronic device 200) comprising: 
a display (fig. 4, touch screen 240); 
a memory (fig. 4, second memory 230) configured to store device information of the electronic device ([0109] The second memory 230 stores various data, at least one program, or an operating system related to operation of the second electronic device 200) and an application for activating a communication service of an external electronic device (fig. 1, first electronic device 100) ([0121] various applications such as respective applications for each of provision of profiles for each of a provider are installed in the second electronic device 200. If provider information received from the external electronic device indicates the provider, the second electronic device 200 executes the application for the provider profile provision to support installation of a communication profile of the external electronic device);
a first communication module (fig. 4, fourth communication module 214) configured to establish a first communication channel with at least one server among a first external server storing information associated with a plurality of operators that provide communication services, a second external server related to activation of a communication service, and a third external server that provides a profile for use of a communication service ([0107] The fourth communication module 214 establishes a communication channel to the server device 300 or a communication channel to the service device 400); 
a second communication module (fig. 4, third communication module 213) configured to establish a second communication channel with the external electronic device ([0106]) the third 
a processor ([0063] the first provisioning profile 151 (or a storage area in the first eUICC 150 or the first control module 160) includes address information on the server device 300 to be accessed for performing registration related to use of a communication service or address information on the subscription support server device 301).
Cha et al. discloses wherein the external device 100 determines if a peripheral device (second communication device 200) is connected, in step S309. The first electronic device 100 sends a request the peripheral device to provide an MNO profile by wherein the first electronic device 100 may provide, to the peripheral device, the provisioning-related information stored in the first provisioning profile 151 ([0097]). However, Cha et al. does not specify the provisioning related information includes transmitting device information of the electronic device to the external electronic device using the second communication module. 
In a similar field of endeavor, Lee et al. discloses method for installing a mobile communication subscriber profile. The profile management server receives the mobile communication operator information such as MCC+MNC along with the profile installation request message from the mobile communication terminal and acquires the address of the profile provision server from the mobile communication operator information ([0051]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the activation request to include device information of the second electronic device (peripheral) as disclosed by Lee et al. because in the case that the profile management server attempts to connect to the profile provision server, the profile management server has to know the connection address information of the profile provision server, for this purpose, the profile management server receives the mobile communication operator information.

Lee et al. additionally discloses the identifier value of the terminal's embedded security module has to be transmitted to the mobile communication operation in subscribing to the mobile communication service. The identifier may be transmitted to the mobile communication operator in such a way that the subscriber enters the identity value on the online subscription screen of the mobile communication operator, the terminal transmits its own security module identifier value to the mobile communication operator's server through a network protocol, or an offline agent reads a label of the terminal with a barcode reader and sends the read information to the mobile communication operator's server in service subscription phase ([0097]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha et al. with the activation schemes disclosed by Lee et al. for activation multiple modes of operation.

Claim 12 recites an operation method of the electronic device recited in claim 1. Accordingly, claim 12 is rejected in view of Cha et al. and Lee et al. for the same reasons discussed with respect to claim 1.

Regarding claims 2 and 13, Cha et al. in view of Lee et al. discloses the electronic device as claimed in claim 1, wherein the processor is configured to: 
identify whether an operator that provides the communication service supports a first scheme that opens a communication service off-line, based on at least a part of the information for activation of the communication service (Lee discloses the first scheme as discussed with respect to claim 1, [0097] the identifier may be transmitted to the mobile communication operator in such a way that the subscriber enters the identity value on the online subscription screen of the mobile communication operator, the terminal transmits its own security module identifier value to the mobile communication operator's server through a network protocol, or an offline agent reads a label of the terminal with a barcode reader and sends the read information to the mobile communication operator's server in service subscription phase); 
request the profile from the third external server using an address of the third external server included in the information for activation of the communication service in response to identifying that the first scheme is supported (Cha, [0063] the first eUICC 150 includes unique identification information. The first MNO profile 153 is a communication profile that may be obtained from the server device 300 using the first provisioning profile 151. The first electronic device 100 accesses the service device 400 using the first MNO profile 153); and 
control the application so as to display a screen reporting that requesting the profile from the third external service is ongoing (Cha, [0148] the second electronic device 200 outputs at least one of a screen of access to the server device 300, a subscription support screen, a communication profile download screen, or a communication profile installation completion screen.).

Regarding claim 3, Cha et al. in view of Lee et al. discloses the electronic device as claimed in claim 1, wherein the processor is configured to: 

request an address of a webpage for subscribing to the communication service, from the second external server using an address of the second external server included in the information for activation of the communication service, in response to identifying that the second scheme is supported (Cha, [0121] if it is determined that provision of the UI is required, the second control module 260 executes or downloads a specific application on the basis of information received from the external electronic device. The second control module 260 accesses a specific website, a specific server device, or the like to provide a UI for provisioning. For example, various applications such as respective applications for each of provision of profiles for each of AT&T, TMO (T-Mobile), and Samsung, or the like are installed in the second electronic device 200); and 
control the application so as to display the webpage received from the second external servers (Cha, [0048] as the provisioning support function is activated, the second electronic device 200 provides access to a specific webpage using an accessible network).

Regarding claim 4, Cha et al. in view of Lee et al. discloses the electronic device as claimed in clam 3, wherein the processor is configured to control the application so as to display a screen that requests input of an activation code, while loading the webpage (Lee, [0036] the identifier value of the terminal's embedded security module has to be transmitted to the mobile communication operation in subscribing to the mobile communication service in such a way that the subscriber enters the identity value on the online subscription screen of the mobile communication operator).

Regarding claim 14, Cha et al. in view of Lee et al. discloses the method as claimed in claim 12, wherein the displaying the screen comprises: 
identifying whether the operator supports a second scheme that supports opening of a communication service on-line, based on the information for activation of the communication service (Cha, [0121] the second control module 260 of the second electronic device 200 determines whether a UI of the second control module should be provided in order to support provisioning of an external electronic device); 
requesting, from the first external server, an address of a webpage for subscribing to the communication service, using an address of the first external server related to activation of the communication service, in response to identifying that the second scheme is supported (Cha, [0121] if it is determined that provision of the UI is required, the second control module 260 executes or downloads a specific application on the basis of information received from the external electronic device. The second control module 260 accesses a specific website, a specific server device, or the like to provide a UI for provisioning. For example, various applications such as respective applications for each of provision of profiles for each of AT&T, TMO (T-Mobile), and Samsung, or the like are installed in the second electronic device 200); and 
displaying the webpage received from the first external server (Cha, [0048] as the provisioning support function is activated, the second electronic device 200 provides access to a specific webpage using an accessible network).

Regarding claim 15, Cha et al. in view of Lee et al. discloses the method as claimed in claim 13, wherein the processor is configured to control the application so as to display a screen that requests input of an activation code, while loading the webpage (Lee, [0036] the identifier value of the terminal's embedded 

Regarding claim 7, Cha et al. in view of Lee et al. discloses the electronic device as claimed in claim 1, wherein the processor is configured to: 
receive a request for enabling the external electronic device to access the first external server via the first communication channel, from the external electronic device using the second communication channel (Cha, [0150] the first electronic device 100 (or the connected device) outputs a provisioning UI in relation to provisioning); 
in response to receiving the request, transmit the device information of the electronic device and a request for transmission of the information for activation of the communication service corresponding to the device information, which are transmitted from the external electronic device, to the first external service using the first communication channel (Cha, [0150] when the second electronic device 200 receives a provisioning support request from the first electronic device 100, the second electronic device 200 may activate a provisioning support function so as to support provisioning of the first electronic device 100); and 
transmit, to the external electronic device, the information for activation of the communication service transmitted from the first external server (Cha, [0149] the second electronic device 200 may establish a Wi-Fi or BT connection to the connected device through the third communication module 213, and may access the server device 300 via a cellular network using the fourth communication module 214 so that the connected device is connected to the server device 300. Here, the connected first electronic device 100 is provided with the cellular network of the second electronic device 200)  

Regarding claim 8, Cha et al. in view of Lee et al. the electronic device as claimed in claim 1, wherein the processor is configured to: 
identify information, which is associated with an external electronic device capable of activating the communication service and is included in the information for activation of the communication service (Cha, [0147] the second electronic device 200 checks device information of the connected first electronic device 100, in step S609. The device information of the connected first electronic device 100 may include information indicating the type of the connected first electronic device 100; [0148] The second electronic device 200 supports the communication function when the connected first electronic device 100 has a display with at least the specified size); and determine whether the communication service of the external electronic device is capable of being activated based on at least a part of information from among identity information of the communication service provider included in information associated with the external electronic device, identity information of the external electronic device, and version information of an OS installed in the external electronic device (Cha, [0149] the second electronic device 200 may establish a Wi-Fi or BT connection to the connected device through the third communication module 213, and may access the server device 300 via a cellular network using the fourth communication module 214 so that the connected device is connected to the server device 300. Here, the connected first electronic device 100 is provided with the cellular network of the second electronic device 200).

Regarding claim 9, Cha et al. in view of Lee et al. discloses the electronic device as claimed in claim 1, wherein the device information of the electronic device comprises a mobile country code (MCC) and a mobile network code (MNC) (Lee, [0051] the profile management server receives the mobile communication operator information such as MCC+MNC along with the profile installation request 

Regarding claim 10, Cha et al. discloses an electronic device (fig. 1, second communication device 200) comprising: 
a display (fig. 4, touchscreen 240); 
a memory (fig. 4, second memory 230) configured to store device information of the electronic device ([0109] The second memory 230 stores various data, at least one program, or an operating system related to operation of the second electronic device 200); 
a first communication module (fig. 4, fourth communication module 214) configured to establish a first communication channel based on a cellular communication service, ([0107] The fourth communication module 214 establishes a communication channel to the server device 300 or a communication channel to the service device 400); 
a second communication module (fig. 4, third communication module 213) configured to establish a second communication channel with an external electronic device (fig. 1, first communication device 100) ([0106]) the third communication module 213 receives a provisioning support request message from the first electronic device 100 through a communication channel to the first electronic device 100); and 
a processor, wherein the processor is configured to: transmit, to the external electronic device, information for activation of the cellular communication service received from a first external server; and activate the cellular communication service based on data transmitted from the external electronic device ([0097] the external device 100 determines if a peripheral device (second communication device 200) is connected, in step S309. The first electronic device 100 sends a request the peripheral device to provide an MNO profile by wherein the first electronic device 100 may provide, to the peripheral device, 
However, Cha et al. does not specify transmit, to the external electronic device via the second communication channel, a request signal for requesting transmission of the device information of the electronic device; transmit the device information of the electronic device transmitted from the external electronic device and a request for transmission of information for activation of a cellular communication service corresponding to the device information, to a first external server that stores information associated with a plurality of operators that provide communication services, based on a communication service provided by the external electronic device. 
In a similar field of endeavor, Lee et al. discloses method for installing a mobile communication subscriber profile. The profile management server receives the mobile communication operator information such as MCC+MNC along with the profile installation request message from the mobile communication terminal and acquires the address of the profile provision server from the mobile communication operator information ([0051]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the activation request to include device information of the second electronic device (peripheral) as disclosed by Lee et al. because in the case that the profile management server attempts to connect to the profile provision server, the profile management server has to know the connection address information of the profile provision server, for this purpose, the profile management server receives the mobile communication operator information.

Regarding claim 11, Cha et al. in view of Lee et al. discloses the electronic device as claimed in claim 10, 
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0150400 (“Cha et al.”) in view of U.S. Publication No. 2016/0127132 (“Lee et al.”) and further in view of U.S. Publication No. 2018/0041601 (“Park et al.”).

Regarding claim 5, Cha et al. in view of Lee et al. discloses the electronic device as claimed 1, wherein the processor is configured to: 
identify whether a third scheme that opens a communication service using an activation code is supported, based on at least a part of the information for activation of the communication service; and control the application so as to display an installation screen in response to identifying that the third scheme is supported (Cha, [0121] the second control module 260 of the second electronic device 200 determines whether a UI of the second control module should be provided in order to support provisioning of an external electronic device. If it is determined that provision of the UI is required, the 
However, Cha et al. does not specify the installation screen requests input of the activation code. In a similar field of endeavor, Park et al. discloses in Fig. 8B a remote profile download procedure of a terminal. The terminal may further acquire a contract code related to the contract with the operator. The contract code information may include the operator server address information, which makes it is possible to acquire the operator server address by entering the contract code into the terminal 802 with an input unit ([0116-0117]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to request an activation code for the installation procedure in the invention of Cha et al. in view of Lee et al. as disclosed by Park et al. in order to provide security layer for the process.

Regarding claim 6, Cha et al. in view of Lee et al. and Park et al. discloses the electronic device as claimed in claim 5, wherein the activation code is implemented as QR code, and wherein the processor is configured to activate a camera in order to receive the QR code (Park, [0120] The input unit of the terminal 802 may be a touchscreen or a camera for scanning a QR code containing the contract code information, the contract code corresponding to activation code).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652